Citation Nr: 1215871	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 15, 2006 for the award of a 10 percent rating for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted a 10 percent rating for hepatitis C, effective from February 15, 2006.  The Veteran perfected an appeal as to the effective date of the award for the 10 percent disability rating.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development

In March 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of that evidence.  The evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  In a May 1968 rating decision, the RO granted service connection for residuals of infectious hepatitis and awarded a noncompensable disability evaluation, effective from February 10, 1968.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  

2.  On February 15, 2006, the RO received the Veteran's claim for an increased rating for hepatitis C. 

3.  It was not factually ascertainable that an increase in hepatitis C pathology occurred within the one year period prior to February 15, 2006.  



CONCLUSION OF LAW

The criteria for an effective date prior to February 15, 2006 for the award of a 10 percent rating for hepatitis C are not met.  38 U.S.C.A. §§ 5101, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400, 4.114 Diagnostic Code 7354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In March and May 2006, September 2008, May 2009, and August 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that a claim was filed for a compensable rating for hepatitis C prior to February 15, 2006 (effective date) would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In July 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining VA medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Long Beach, California.  There has been substantial compliance with this remand.  While, in a January 2012 letter and a February 2, 2012 supplemental statement of the case (SSOC), the RO advised the Veteran that his VAMC Long Beach records were unavailable, the treatment records from the VAMC in Long Beach, dated from April 1986 to December 1997, were subsequently obtained and added to the record, as noted in a February 24, 2012 SSOC.  The Board's duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Veteran seeks an effective date prior to February 15, 2006 for the award of a 10 percent rating for hepatitis C.  During his January 2011 Board hearing, he testified that he had yellow jaundice in service that is hepatitis C and was hospitalized by VA in 1986, 1990, and 1992, but denied treatment for hepatitis (see Board hearing transcript at page 14).  He said he was treated with Maalox (Id. at 26).  The Veteran said that he did not know he had hepatitis C until he received an Agent Orange-related document dated in March 2006 (Id. at 15).  The Veteran indicated that he then he realized that he caught hepatitis C in service and did not know it (Id. at 16-17).  

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); 38 U.S.C.A. § 5107(b).

Service connection was granted for residuals of infectious hepatitis in a May 1968 rating decision that assigned a noncompensable disability evaluation, effective from February 10, 1968.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  That decision is final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

No further correspondence addressing the status of his hepatitis was received from the Veteran until February 15, 2006, when the RO received his claim for service connection for hepatitis C (that was construed as a claim for a compensable rating for his service-connected hepatitis disability).  Upon review of the evidence added to the record, that included private medical records, dated from June 1998 to June 2006 (received in August 2006), VA treatment records, dated from September 2005 to March 2006, and a December 2006 examination report, the RO recharacterized the Veteran's disability as hepatitis C and awarded a 10 percent disability, effective from February 15, 2006, the date of receipt of his claim.  It was noted that the private medical reports dated from October 1998 to March 2000 demonstrated fatigue, diarrhea, abdominal pain and vomiting and hepatitis C was diagnosed in June 2006.  The Veteran appealed the effective date of that determination. 

The RO also considered VA medical records, dated from September 2005 to March 2006, that include a September 21, 2005 report showing that the Veteran was seen for his first visit in the VA clinic and wanted VA to check out his liver.  It was noted he received private medical treatment for other problems.  He had a history of hepatitis of an unknown type and wanted to learn if his liver was damaged.  He felt well with no pain, fever, or chills.  Results of laboratory tests performed at that time were abnormal for hepatitis B and C.

In a statement with his May 2008 substantive appeal, the Veteran said that, in February 1968 he filed a claim for "service connected illness Hepatitis (Yellow Jaundice)" and that on May 20, 1968 "compensation was denied".  He said during the course of years, he was told by VA physicians that his liver was functioning fine, but not told his condition was progressing.  He learned of his hepatitis C condition during a March 9, 2006 Agent Orange examination.

In May 2008, the Veteran submitted two pages from an article entitled "What everyone should know about hepatitis C", from Peg-Intone.  

In a February 2009 written statement, the Veteran said that he never received notification of the February 1968 rating decision and, in an August 2009 written statement, noted that he had yellow jaundice while in service and was subsequently diagnosed with hepatitis C

Treatment records from the VAMC in Long Beach, dated from April 1986 to December 1997, describe repeated hospitalization for treatment of alcohol dependence (in April 1986 and August 1990), and psychiatric disorders with substance abuse (in June and August 1992) as well as his outpatient treatment for these and other disorders.  Laboratory test results obtained during this time showed elevated liver function tests but are not referable to complaints or treatment associated with hepatitis C.  

An August 10, 1992 VA laboratory record reflects high liver function test results and includes a handwritten note indicating that the results were probably secondary to alcohol use.  

A December 19, 1995 VA outpatient clinic record indicates that the Veteran tested positive for hepatitis B and C (as noted on an April 8, 1997 record discussed below).  His history of alcohol use was noted.  Objectively, there were positive bowel sounds and his abdomen was soft and non tender.  He had increased blood pressure that required monitoring and a productive cough with clear rhinorrhea.  The Veteran was instructed to stop using alcohol and tobacco  

An April 8, 1997 VA treatment record indicates that the Veteran had hepatitis B and C and depression.  It was noted that his last laboratory tests were on December 19, 1995 when he was found positive for hepatitis C.  He also had a history of refusing Interferon treatment in May 1996.  He was warned about his diagnosis and prognosis and non-compliance.  

On September 19, 1997, the Veteran was seen in the VA outpatient liver clinic for his hepatitis B and C.  It was noted that he reported having active hepatitis in service and was "asymptomatic since".  He had prior discussions regarding Interferon treatment.  The record shows that the Veteran wanted to discuss with his wife the risks and benefits of Interferon treatment and was scheduled to return to the clinic in three months for possible treatment at that time.

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2011); VAOPGCPREC 12-98.  

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Therefore, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits, or an informal claim to reopen.  (1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services.  The date of outpatient or hospitalization examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  

In determining an appropriate effective date for an increased evaluation, VA must make two essential determinations: when a claim for an increased rating was received; and when a factually ascertainable increase in disability occurred so as to warrant entitlement to an increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

In determining when it first became factually ascertainable that an increase in disability had occurred, the Board will consider the evidence in relation to the criteria for evaluating the Veteran's hepatitis disability.  Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2011). 

Under Diagnostic Code 7354, that governs the evaluation of hepatitis C (as well as non-A, non-B hepatitis), an evaluation of 10 percent is assigned when there is serologic evidence of hepatitis C infection and the following signs and symtoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symtoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011). 

The Court has made it plain that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 (1997)); and Wright v. Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Id.  

Applying the law and regulations to the case at hand, the Board notes that the Veteran, in his oral and written statements, contends that his increased evaluation should be granted from some unspecified date prior to February 15, 2006.  He evidently believes 1968 is the more appropriate effective date for the 10 percent disability rating because the severity of his disability was commensurate with that rating at that time and hepatitis C was not characterized as such at that time.  

But, in Rudd v. Nicholson, 20 Vet. App.296 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective dates.  The appellant has not filed a claim for CUE in the May 1968 rating decision and the Board does not recognize any error in that determination.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The claimant had one year from notification of the May 1968 RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  Thus, any attempt to overcome finality in raising a freestanding claim for an earlier effective must be dismissed.  In this regard, an award of 10 percent rating cannot be assigned prior to the date of the final May 1968 rating decision.

The Veteran also argued that he was never notified of the May 1968 rating decision.  Contrary to his assertions, however, he was notified in writing of the RO's determination and his appellate rights at his then address of record.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  It was the Veteran's February 2006 request for an increased rating that led to the RO's December 2006 rating decision in which the RO recharacterized his disability as hepatitis C and awarded a 10 percent rating. 

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a)  that the effective date of benefits cannot be earlier than the filing of an application therefor, Rodriguez v. West, 189 F.3d 1351, 1354   (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000), the RO, in its December 2006 decision, awarded the earliest effective date for a grant of a 10 percent schedular rating for the hepatitis C disability that the law allows, i.e., February 15, 2006, the date of receipt of the claim for the increased rating for the hepatitis C disability. 

The date of VA medical reports may be used to establish the effective date of entitlement to an increased rating in a case where service connection is already established.  See 38 C.F.R. § 3.157(b)(1) (2011).  Although any communication or action indicating an intent to apply for one or more benefits administered by VA "may be considered an informal claim," 38 C.F.R. § 3.155(a), even an informal claim for VA benefits "must identify the benefit sought."  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Here, the Veteran claimed service connection for a hepatitis disability and his claim was granted, with a noncompensable disability rating, in the May 1968 rating decision.  The Veteran did not appeal the RO's determination, and it became final. 

Thereafter, on February 15, 2006, the RO received the Veteran's new and current claim for an increased rating and, after additional procedural and evidentiary development, in December 2006, the RO awarded a 10 percent schedular rating for the service-connected hepatitis C disability, effective from February 15, 2006.

In his written statements and oral testimony, the Veteran has contended that an earlier effective date should be considered for an increased rating for the hepatitis C disability and that, thus, an earlier effective date is warranted for the award of the 10 percent schedular evaluation for the service-connected hepatitis C.  As noted above, however, the earliest date than an increase in disability compensation may be assigned is when it is factually ascertainable that an increase in the disability has occurred, if a claim is received within one year from that date; otherwise the increase must be from the date of receipt of claim.  An increase in disability, in this case a showing of serologic evidence of hepatitis C infection with signs and symtoms due to the hepatitis infection, including intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 month period, must have been factually ascertainable within one year immediately prior to the application date. 

The foregoing record plainly shows that service connection for the residuals of the hepatitis infection was granted by the RO in May 1968, and that at that time a noncompensable disability evaluation was awarded.  The Veteran did not perfect an appeal as to the disability evaluation then assigned. 

The Veteran sought an increased rating on February 15, 2006, and, in December 2006, the RO awarded a 10 percent schedular evaluation, effective from February 15, 2006.  Under the law, the earliest possible date assignable for the award of the 10 percent schedular evaluation for the hepatitis C disability would have been February 15, 2005; however, the competent medical evidence of record does not demonstrate that prior to February 15, 2006, it was factually ascertainable that the Veteran's increase in disability occurred.  While VA medical records dated in 1995 show that the Veteran was diagnosed with hepatitis C, and records dated in 1997 note a history of his refusing Interferon treatment in 1996, these records do not demonstrate that the service-connected hepatitis worsened.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (Although the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result.)  There was no mention of fatigue, gastrointestinal distress or other symptoms showing that hepatitis was symptomatic.  In fact, when seen in September 1997, it was reported that hepatitis had been asymptomatic since service.  

It was the Veteran's February 15, 2006 written statement that set forth the process for the December 2006 rating decision that awarded the 10 percent schedular evaluation for the hepatitis disability.  The rating decision made it clear that the findings of fatigue, vomiting, diarrhea and other gastrointestinal complaints that triggered the increased rating were gleaned from private medical reports that were dated from 1998-2000 (that were received by the RO in August 2006).  Since the increase in severity of the disability was more than one year prior to the receipt of the claim for increased rating, the earliest effective date for the increased rating is the date of receipt of the claim.  

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for a 10 percent rating for the service-connected hepatitis C disability any earlier than February 15, 2006. 


ORDER

An effective earlier than February 15, 2006 for the award of a 10 percent rating for hepatitis C is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


